J-S03020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MARCOS RAMOS                               :   No. 3405 EDA 2016

                 Appeal from the Order Entered October 4, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011359-2015


BEFORE:      BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.

MEMORANDUM BY PANELLA, J.                                 FILED JULY 09, 2018

        The Commonwealth of Pennsylvania appeals from the order dismissing

narcotics charges against Marcos Ramos. The court dismissed the charges

after finding that Ramos’s right to a speedy trial had been violated. We reverse

and remand.

        Rule 600 of our Rules of Criminal Procedure requires the Commonwealth

to bring a defendant to trial within 365 days of the filing of the criminal

complaint. See Pa.R.Crim.P. 600(A)(2)(a).1 Our scope and standard of review

on this issue are as follows.

        Our standard of review relating to the application of Rule 600 is
        whether the trial court abused its discretion. Our scope of review
____________________________________________


   Former Justice specially assigned to the Superior Court.

1The parties in this case analyzed the speedy trial rule under this section, so
we will do the same.
J-S03020-18


      is limited to the evidence on the record of the Rule 600 evidentiary
      hearing and the findings of the trial court. We must view the facts
      in the light most favorable to the prevailing party.

Commonwealth v. Robbins, 900 A.2d 413, 415 (Pa. Super. 2006) (citation

omitted).

      Additionally, when considering the trial court’s ruling, this Court is
      not permitted to ignore the dual purpose behind Rule [600]. Rule
      [600] serves two equally important functions: (1) the protection
      of the accused’s speedy trial rights, and (2) the protection of
      society. In determining whether an accused’s right to a speedy
      trial has been violated, consideration must be given to society’s
      right to effective prosecution of criminal cases, both to restrain
      those guilty of crime and to deter those contemplating it.
      However, the administrative mandate of Rule [600] was not
      designed to insulate the criminally accused from good faith
      prosecution delayed through no fault of the Commonwealth.

Commonwealth v. Hunt, 858 A.2d 1234, 1239 (Pa. Super. 2004) (en banc)

(citation omitted; brackets in original).

      “[T]o obtain relief, a defendant must have a valid Rule 600 claim at the

time he files his motion to dismiss the charges.” Commonwealth v. Hyland,

875 A.2d 1175, 1189 (Pa. Super. 2005) (citation omitted). The first step in

conducting a Rule 600 analysis is to calculate the “mechanical run date.”

Commonwealth v. Lynn, 815 A.2d 1053, 1056 (Pa. Super. 2003). “The

mechanical run date is the date by which the trial must commence under Rule

600. It is calculated by adding 365 days … to the date on which the criminal

complaint is filed.” Id. (citation omitted). If a defendant is not brought to trial

until after the mechanical run date, and files a Rule 600 motion to dismiss,

“the court must assess whether there is excludable time and/or excusable


                                       -2-
J-S03020-18


delay.” Hunt, 858 A.2d at 1241 (citations omitted). The court must exclude

from the time for commencement of trial any periods during which the

defendant was unavailable, including any continuances requested by the

defendant. See Pa.R.Crim.P. 600(C); Rule 600 Comment. The amount of

excludable time is added to the mechanical run date to arrive at an adjusted

run date. See Commonwealth v. Ramos, 936 A.2d 1097, 1103 (Pa. 2007).

       Here, the Commonwealth filed its complaint against Ramos on

September 10, 2015. Thus, Friday, September 9, 2016, was the mechanical

run date for Rule 600 purposes. Ramos filed his Rule 600 motion on October

3, 2016 – 24 days after the mechanical run date. The trial court found that

none of the 389 days between the complaint and the filing of the Rule 600

motion were excludable.

       The Commonwealth argues, among other brief arguments, that 97 days

were excludable due to Ramos’s demand for a jury trial. See Appellant’s Brief,

at 15. We decline to reach this issue, as the Commonwealth entirely failed to

address the recent,2 relevant precedent in Commonwealth v. Mills, 162

A.3d 323 (Pa. 2017). And we need not reach this precise issue to grant the

relief sought by the Commonwealth.




____________________________________________


2 Mills was decided on June 20, 2017. The appeals unit of the District Attorney
of Philadelphia is listed as counsel for appellee in that case. That very unit
filed the Appellant’s Brief in this case on September 8, 2017. We direct counsel
to review Pa.R.P.C. 3.3, Candor Toward the Tribunal.

                                           -3-
J-S03020-18


       On June 7, 2016, Ramos filed a motion seeking the identity of the

confidential informant used by the Commonwealth. That motion was denied

on August 9, 2016. The Commonwealth exercised due diligence in opposing

the motion. Thus, those 63 days spent addressing the motion are clearly

attributable to Ramos. See Commonwealth v. Hill, 736 A.2d 578, 587 (Pa.

1999).The adjusted run date would therefore be at least 63 days beyond the

mechanical run date.

       Ramos filed his Rule 600 motion only 24 days after the mechanical run

date, well before the adjusted run date.3 The trial court abused its discretion

in dismissing the charges against Ramos.4 We therefore reverse and remand

for further proceedings.

       Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/9/18


____________________________________________


3 Because it is clear that Ramos filed his Rule 600 motion before the adjusted
run date, we need not analyze the entire record to determine whether the final
run date is some later date. See Hyland, 875 A.2d at 1191.

4 In its opinion on appeal, the trial court recognizes its error and requests
reversal.

                                           -4-
J-S03020-18




              -5-